Citation Nr: 1041176	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to a disability rating greater than 30 percent 
for a hammertoe deformity involving all toes of the left foot, 
with amputation at the left first metatarsophalangeal joint, for 
accrued benefits purposes.  

3.  Entitlement to a disability rating greater than 30 percent 
for a hammertoe deformity involving all toes of the right foot, 
for accrued benefits purposes.  

4.  Entitlement to a disability rating greater than 10 percent 
for hypertension with left ventricular hypertrophy, for accrued 
benefits purposes.  

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), for accrued benefits purposes.  

6.  Entitlement to special monthly compensation (SMC) based on 
aid and attendance and/or housebound criteria, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to April 
1987, with service in the United States Army Reserve from 
September 1956 to September 1962.  His death occurred in April 
2003 and the appellant is the Veteran's surviving spouse.  

By its decision of February 2005, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the cause of 
the Veteran's death, while remanding the issue of the appellant's 
entitlement to accrued benefits for additional development.  
Reconsideration of that decision was denied by the Board in an 
order of July 2005.  An appeal of the February 2005 decision to 
the United States Court of Appeals for Veterans Claims (Court) 
followed, and by its order, dated in July 2007, the Court vacated 
that decision and remanded the matter to the Board to facilitate 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified in part at 38 U.S.C.A. § 5103), its implementing 
regulations, and interpretative jurisprudence.  

While the appeal relating to the Board's February 2005 decision 
was pending before the Court, the Board entered a decision in 
July 2006, denying the previously remanded claim for entitlement 
to accrued benefits.  The basis of the Board's denial was that 
there was no pending claim for any benefit from VA at the time of 
the Veteran's death.  An appeal to the Court followed, and in its 
memorandum decision of May 2008, the Court reversed the Board's 
finding that no claim was pending at the time of the Veteran's 
death, citing the holding in Taylor v. Nicholson, 21 Vet. App. 
126 (2007), that an appellant seeking accrued benefits may file a 
notice of disagreement within the one-year period following entry 
of a rating decision, the result being that a claim remained 
pending at the time of death.  The Court otherwise vacated the 
Board's decision of July 2006 and remanded the case to the Board 
for further action, with a specific directive that the Board was 
to adjudicate the cause of death and accrued claims together.  

Following the Court's actions, in January 2009, the Board 
remanded all pending appellate issues for VCAA compliance and 
readjudication, as well as initial development and adjudication 
of the accrued claim advanced for VA dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
development.  A review of the claims file shows that there has 
been substantial compliance with the Board's remand directives.

On remand, the RO undertook initial development and adjudication 
of the accrued claim for DIC under 38 U.S.C.A. § 1318, followed 
by notice to the appellant of the action taken and of her 
appellate rights.  Inasmuch as no timely appeal was then 
initiated as to the DIC claim under § 1318, that matter is beyond 
the Board's jurisdiction for review at this time and is not 
further discussed.  

The issues of entitlement to an increased rating for hypertension 
with left ventricular hypertrophy, for accrued benefits purposes, 
to include the question of clear and unmistakable error (CUE) in 
a rating decision of August 1993, and entitlement to TDIU and 
SMC, for accrued benefits purposes, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
AMC.  VA will notify the Veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death is undocumented, 
although the death certificate and/or terminal hospitalization 
records reference a probable immediate cause of death involving 
respiratory arrest due to intracranial hemorrhage; the antecedent 
cause is shown to have been coagulopathy due to liver cirrhosis; 
also present was a significant condition of infective spondylitis 
of the lumbar spine.  

2.  Cerebrovascular disease, brain hemorrhage, coagulopathy, 
liver cirrhosis, or infective spondylitis of the lumbar spine is 
not shown in service or otherwise shown to be related to service, 
nor are any of the noted entities, as applicable, shown to the 
required degree within the one year period following the 
Veteran's separation from service or subject to a presumption of 
service incurrence based on in-service herbicide exposure.  

3.  At the time of the Veteran's death in April 2003, service 
connection was in effect for a hammertoe deformity, all toes, 
right foot, a hammertoe deformity, all toes, left foot, with 
amputation at the left first metatarsophalangeal joint, and for 
hypertension with left ventricular hypertrophy.  

4.  A disability related to service, to include service-connected 
foot disorders and hypertension with left ventricular 
hypertrophy, or any other heart disorder, did not cause or 
contribute to the Veteran's death.  

5.  Prior to the Veteran's death, his hammertoe disabilities 
affecting all toes of each foot, and associated amputation at the 
first metatarsophalangeal joint of the left foot, were severe in 
nature and assigned the maximum schedular evaluations available 
under DCs 5282-5284; no rating in excess of 30 percent is 
warranted on the basis of left great toe amputation and indicia 
of related pes planus or claw foot are lacking.  

6.  The 30 percent schedular evaluations previously assigned for 
each service-connected foot disorder are adequate for full and 
fair rating of the related level of impairment demonstrated.  

7.  A complex or controversial medical question has not been 
presented in this case.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death is not related to an injury 
or disease incurred in or aggravated by active service, nor is it 
related to an injury or disease that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  The criteria for a disability rating greater than 30 percent 
for a hammertoe deformity of all toes of the left foot, with 
amputation at the first metatarsal, have not been met, for 
accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 
3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5282-5284 (2010).  

3.  The criteria for a disability rating greater than 30 percent 
for a hammertoe deformity of all toes of the right foot have not 
been met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DC 5282-5284 (2010).  

4.  The criteria for obtaining an independent medical expert's 
opinion have not been met.  38 U.S.C.A. § 7109(a) (West 2002); 38 
C.F.R. § 20.901(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the issues on appeal, the Board 
is required to ensure that the VA's duties to notify and assist 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification 
obligation in this case was accomplished by way of letters from 
the RO or AMC to the appellant, dated in April and September 
2003, February 2009, and February 2010.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), Court also held 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime.  The Court concluded that, 
in general, section 5103(a) notice for a DIC claim must include 
(1) a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of the 
Veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a claim based on a condition not yet 
service connected.  Here, actions of the RO and AMC, and in 
particular, the RO's April 2003 correspondence to the appellant, 
satisfy the Hupp requirements.  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, complete VCAA notice was not provided to the appellant 
prior to the RO's initial decision in June 2003, but any error as 
to timing was cured by the subsequent issuance of one or more 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial measures 
of issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  In light of the 
foregoing, and in the absence of any allegation of prejudice by 
or on behalf of the appellant, the Board cannot conclude that any 
defect in the timing or substance of the notice provided affected 
the essential fairness of the adjudication.

The Board also finds that all necessary assistance has been 
provided to the appellant in obtaining evidence pertinent to the 
claims at hand.  All pertinent examination and treatment records 
have been obtained and made a part of the claims folder to the 
extent that such records have been identified adequately or are 
otherwise available.  The record also is comprised of a variety 
of other medical and non-medical records. There is no indication 
that there is any other relevant evidence that has not been 
obtained and the appellant does not seek the VA's assistance in 
securing any other potentially relevant evidence.

Under VA regulation, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In this case, the Veteran is deceased and, as such, an 
examination cannot be undertaken.  Also, the record indicates 
that, in relation to one or more of the accrued claims at issue, 
multiple VA medical examinations were afforded the Veteran in 
early 2003 prior to his death.  A review of these examination 
reports shows that they contain findings which are sufficiently 
detailed and comprehensive so as to permit the Board to fully and 
fairly adjudicate the accrued claims addressed on their merits.  
On that basis, further development is not required.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

With respect to the contention advanced by the appellant's 
representative in August 2010 that further development should be 
undertaken regarding the actual cause of death, the Board finds 
that no useful purpose would be served by remanding this matter 
to obtain a medical opinion.  The Board acknowledges that the 
immediate cause of death was shown to be undocumented on the 
death certificate and that it was noted that the immediate cause 
of death was probably an intracranial hemorrhage with uncal 
herniation.  There was no ambiguity regarding the antecedent or 
underlying causes of death.  The Board also acknowledges that the 
Veteran's terminal hospital records document that, among the 
final diagnoses, was respiratory arrest secondary to intracranial 
hemorrhage which supports the probable immediate cause of death 
of an intracranial hemorrhage.  Given the foregoing, the medical 
evidence as to cause of death is sufficiently clear as to permit 
the Board to adjudicate the merits of the claim presented without 
remanding for a medical opinion.  

In May 2003 and June 2003 statements, the appellant essentially 
requested an independent medical expert (IME) opinion to 
determine whether the Veteran's death was related to active 
service.  The Board notes that a complex or controversial medical 
question has not been presented in this case.  Accordingly, the 
criteria for obtaining an independent medical expert's opinion on 
the issue of entitlement to service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. § 7109(a); 38 
C.F.R. § 20.901(d).

In view of the forgoing, the Board finds that VA substantially 
has satisfied its duties to notify and assist under the governing 
law and regulations.  

Service Connection for the Cause of Death

To establish service connection for the cause of death, evidence 
must be presented which in some fashion links the fatal disease 
to a period of military service or an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In 
short, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The certificate of death indicates that the Veteran died in April 
2003 at the age of 67 years.  The immediate cause of death was 
undocumented but noted to have probably entailed an intracranical 
hemorrhage with uncal herniation.  The antecedent cause of death 
was coagulopathy due to cirrhosis with the underlying cause being 
liver cirrhosis.  Another significant condition contributing to 
death, as listed on the death certificate, was infective 
spondylitis of the lumbar spine.  The place of death was a 
private medical facility.  No autopsy was performed.  

At the time of the Veteran's death, service connection was in 
effect for a hammertoe deformity, all toes, right foot, evaluated 
as 30 percent disabling, a hammertoe deformity, all toes, left 
foot, with amputation at the left first metatarsophalangeal 
joint, evaluated as 30 percent disabling, and for hypertension, 
evaluated as 10 percent disabling.  The Veteran's combined 
disability evaluation was 60 percent at the time of his death.  

Service records show that the Veteran had service in Vietnam; 
thus, he is presumed to have been exposed to one or more toxic 
herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  His medical 
records are silent for findings diagnostic of underlying 
identifiable intracranial hemorrhage with uncal herniation due to 
coagulopathy associated with liver cirrhosis and/or infective 
spondylitis of the lumbar spine.  During service in the early 
1980's, he was treated for late stage heavy alcoholism with 
withdrawal syndrome symptoms.  Alcoholism was diagnosed and he 
was shown to be physically dependent on alcohol.  It was noted at 
that time that his liver function tests had shown extensive 
disruption to normal liver function values but subsequently 
returned to normal limits except as noted.

The remaining service treatment records, including an interim 
November 1984 physical examination report and a December 1986 
physical examination report for retirement purposes, are silent 
for any pertinent findings, including cirrhosis of the liver.  It 
was indicated that his service-connected hypertension was 
controlled by medication.

In November 1987, the Veteran was seen for probable hepatitis, 
questionable viral versus alcohol or drug-induced.  In December 
1987, resolving probable hepatitis A was noted.  Repeat liver 
function tests were noted as normal.  Hepatitis B was ruled out.  

The remaining post-service medical records, including a June 1993 
VA general medical examination report and a January 2003 VA 
hypertension examination report, essentially are silent for any 
findings diagnostic of underlying intracranial hemorrhage with 
uncal herniation due to coagulopathy associated with liver 
cirrhosis and/or infective spondylitis of the lumbar spine until 
a private terminal hospital report reflecting hospitalization 
from March 9, 2003, until the Veteran's death on April 2, 2003.  
It was noted that the Veteran's chief complaint on hospital 
admission was of back pain.  No treatment for a service-connected 
disorder, including hypertension, was noted.  The Veteran's 
hypertension was not shown to be other than stable and under 
control.  The final diagnoses at hospital discharge were 
respiratory arrest, secondary to intracerebral hemorrhage, 
coagulopathy secondary to liver cirrhosis, pyogenic spondylitis, 
osteoarthritis, left knee, and benign prostatic hypertrophy.  

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted or aggravated in 
active military service. 38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) .  In addition, 
certain chronic diseases, including arteriosclerosis, brain 
hemorrhage, brain thrombosis, and cirrhosis of the liver, may be 
presumed to have been incurred in service if any such disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  

An injury or disease incurred during active military, naval, or 
air service will be deemed to have been incurred in the line of 
duty unless such injury or disease was a result of the person's 
own willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§ 3.301(a) (2010).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  A service 
department finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  38 
C.F.R. § 3.1(n) (2010).  

With chronic disability or disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regulations pertaining to Agent Orange exposure, now expanded to 
include all herbicides used in Vietnam, provide for a presumption 
of exposure to herbicide agents for Veterans who served on active 
duty in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  These regulations also stipulate the 
diseases for which service connection may be presumed due to an 
association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL 
amyloidosis, chloracne or other acne form disease consistent with 
chloracne; Type II diabetes mellitus, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The foregoing diseases for which a presumption of service 
incurrence exists following inservice herbicide exposure was 
modified by a recent regulatory change, effective from August 31, 
2010, removing chronic lymphocytic leukemia and replacing it with 
all chronic B-cell leukemia, and also adding ischemic heart 
disease excluding hypertension, and Parkinson's disease.  See 75 
Fed. Reg. 53202 (2010).  Inasmuch as none of changes in any way 
alter the disposition of the instant appeal, there being no 
showing of leukemia, Parkinson's disease, or ischemic heart 
disease, remand to permit the RO/AMC to consider their 
applicability is deemed unnecessary.  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In addition to the presumption of service 
connection allowed in 38 C.F.R. § 3.307, the Court has held that 
the statute does not preclude a Veteran from establishing service 
connection with proof of actual direct causation.  Brock v. 
Brown, 10 Vet. App. 155, 160 (1997), vacated on other grounds 
(Fed. Cir. Dec. 15, 2000).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a 
Veteran who engaged in combat with the enemy during a period of 
war, and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation during 
service.  In this instance, there is no allegation or showing of 
the Veteran's combat involvement or that a combat-related 
incident resulted in any entity responsible for the Veteran's 
death.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present disability or 
of a nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  38 C.F.R. 
§ 3.102.  When a claimant seeks benefits and the evidence is in 
relative equipoise, the claimant prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied. See 
Alemany v. Brown, 9 Vet. App. 518 (1996).

A comprehensive analysis of the record discloses that service 
treatment records are silent for findings diagnostic of 
underlying identifiable intracranial hemorrhage with uncal 
herniation, cerebrovascular disease, coagulopathy, liver 
cirrhosis, or infective spondylitis of the lumbar spine.  The 
isolated abnormal liver function tests in service were attributed 
to the Veteran's late stage primary alcoholism of willful 
misconduct origin.  Significantly, the abnormal liver function 
tests in service essentially returned to normal and were not 
diagnostic of any underlying identifiable chronic liver 
pathology, including cirrhosis.  The subsequently dated November 
1984 interim physical examination report and December 1986 
physical examination report for service retirement purposes fail 
to show any pertinent findings, including cirrhosis of the liver.

Also, the Board recognizes that the hepatitis A noted in late 
1987, regardless of etiology, was not more than an acute and 
transitory event and resolved completely without any identifiable 
associated residual disability.  Repeat liver function tests at 
that time were normal.  Hepatitis B was not found on diagnostic 
tests.

With respect to alcohol abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, prohibits (effective for claims filed after October 
31, 1990) payment of compensation for a disability that is a 
result of a Veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, as in this 
case, an injury or disease incurred during active service will 
not be deemed to have been incurred in the line of duty if the 
injury or disease was a result of the Veteran's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301.

The Federal Circuit, however, has held that there can be service 
connection for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, service-connected disability.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 
Compensation may be awarded only "where there is clear medical 
evidence establishing that alcohol or drug abuse is caused by a 
Veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  Where drugs are used 
for therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will not 
be considered of misconduct origin.  See 38 C.F.R. § 3.301(c)(3).  
The Federal Circuit held that compensation is precluded in only 
two situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse, which it defined as an 
alcohol abuse disability arising during service from voluntary 
and willful drinking to excess.  Thus, a grant of service 
connection for the cause of the Veteran's death, were that cause 
liver cirrhosis due to inservice alcohol use, is precluded as a 
matter of law.  Id.

While inservice herbicide exposure is conceded, applicable law 
and regulations do not afford the appellant a presumption that 
any indicated primary or contributory cause of death, including 
intracranial hemorrhage with uncal herniation, cerebrovascular 
disease, coagulopathy, liver cirrhosis, or infective spondylitis, 
as first manifested in the 1990s, was related etiologically to 
the Veteran's exposure to herbicide agents used in Vietnam.  

Review of the record fails to identify probative, competent 
evidence establishing that a disability related to active 
service, or a pertinent disability manifested to a compensable 
degree within an applicable presumptive period was the principal 
or contributory cause of the Veteran's death.  The Board notes 
that the Veteran's service-connected hypertension was shown to 
have been under good control with no significant objectively 
demonstrated manifestations resulting in debilitating effects and 
general impairment of health.  There is no indication that any 
other existing heart disorder was a primary or contributory cause 
of death.  As well, the Veteran's bilateral foot disabilities, 
while disabling, are not demonstrated to have led to such 
debilitating effects or health impairment as to have led to his 
death.  

The Board finds that what is lacking in this case is probative 
evidence that disability related to service either directly 
caused or materially contributed to the Veteran's death.  While 
there is some ambiguity as to the immediate cause of the 
Veteran's death, those entities shown on the death certificate 
and terminal hospital report are not demonstrated to be related 
to military service or any entity for which service connection 
was in effect during the Veteran's lifetime.  None of those 
disabilities is one for which there exists a presumption of 
service incurrence based on presumed in-service herbicide 
exposure.  As noted previously, the Veteran's alcohol abuse and 
secondary disability involving liver cirrhosis cannot be the 
basis of a grant of service connection as a matter of law.  The 
Board finds that the appellant's claim is based on speculation 
without foundation when viewed in light of the competent medical 
evidence of record.

A complex or controversial medical question has not been 
presented in this case warranting an IME opinion.  The competent 
medical evidence shows that a service-connected disability did 
not cause or contribute substantially or materially to cause the 
Veteran's death.

It is undisputed that the appellant can attest to factual matters 
of which she has first- hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005). The appellant, as a lay 
person, has not been shown to be capable of rendering medical 
conclusions as to the nature of the relationship of those 
entities responsible for the Veteran's death and his military 
service or disability incurred in service, however.  Thus, her 
lay statements alone do not constitute competent medical evidence 
on which to grant service connection for the cause of the 
Veteran's death.  Accordingly, while the appellant is competent 
to report what comes to her through her senses, she does not have 
medical expertise to provide a competent opinion regarding 
diagnosis and causation.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  The appellant also has not identified or submitted any 
competent medical evidence, to include a nexus opinion, which 
relates the cause of the Veteran's death to active service or any 
incident of such service.  Accordingly, the Board finds that 
service connection for the cause of the Veteran's death is not 
warranted.

Increased Ratings for Foot Disorders

The law governing claims for accrued benefits provides that, upon 
the death of a Veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the time 
of his death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121, as in effect on and after December 16, 2003; 
38 C.F.R. § 3.1000.  The Board notes that Congress amended 38 
U.S.C.A. § 5121 to repeal the two-year limit on accrued benefits 
so that a Veteran's survivor may receive the full amount of award 
for accrued benefits.  This change applied only to deaths 
occurring on or after the date of enactment, December 16, 2003, 
as is the case here.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 
38 U.S.C. § 5121(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has standing to 
file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000); (2) the service person had a claim pending at 
the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person 
would have prevailed on his claim if he had not died (Id.); and 
(4) the claim for accrued benefits was filed within one year of 
the service person's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c)).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), 
the Court held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings shown distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."  The Court found 
no basis for drawing a distinction between initial ratings and 
increased- rating claims for applying staged ratings.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).

Service connection for hammertoe deformities of all toes of both 
feet was established by RO action in April 1994, at which time a 
10 percent rating was assigned under DC 5282.  By further RO 
action in August 1995, separate 10 percent ratings were assigned 
for each foot under DC 5282.  By its rating decision of March 
2003, the ratings were increased from 10 percent to 30 percent 
under DC 5282-5284, effective from December 9, 2002.  No change 
in the characterization of the right foot disorder was noted.  
The left foot disorder was modified to include amputation at the 
left first metatarsophalangeal joint.  (The March 2003 rating 
decision incorrectly referenced the metacarpophalangeal joint in 
describing the left foot disability, as opposed to the 
metatarsophalangeal joint of the foot in question).  Pursuant to 
the Court's decision in this case, the issue now before the Board 
is whether ratings in excess of 30 percent are warranted for 
accrued benefits purposes in connection with the December 2002 
claims for increase.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a severe foot 
injury, a 30 percent evaluation is assignable; such evaluation is 
the maximum rating available under DC 5284.  Under 38 C.F.R. 
§ 4.71a, DC 5282, a hammer toe of a single toe warrants a 
noncompensable rating, but when involving all toes, unilaterally, 
without claw foot, a 10 percent rating is the maximum rating 
assignable.  Amputation of the great toe without removal of 
metatarsal involvement is assigned a 10 percent evaluation, while 
a 30 percent evaluation is assigned if there is removal of the 
metatarsal head. 38 C.F.R. § 4.71a, DC 5171.  Under DC 5172, a 
noncompensable rating is warranted for amputation of one or two 
toes, other than the great toe, without removal of the metatarsal 
head.  A 20 percent rating is warranted for amputation of one or 
two toes, other than the great toe, with removal of the 
metatarsal head.  

Loss of use of a hand or foot is defined at 38 C.F.R. 
§ 3.350(a)(2) (2010) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
elbow or knee with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, manipulation, 
etc, in the case of the hand, or balance, propulsion, etc., in 
the case of a foot, could be accomplished equally well by an 
amputation stump with prosthesis.

The Board also will consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 C.F.R. 
§§ 4.10, 4.40 ("Disability of the musculoskeletal system is 
primarily the inability, due to damage in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements"), 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997).

In November 2002, the Veteran sought private medical evaluation 
for bilateral forefoot deformities.  Examination revealed a 
valgus deformity of the bilateral hallux with prominence of the 
metatarsal head medial exostosis.  There was hyperdorsiflexion of 
the second through fifth metatarsophalangeal joints, in addition 
to hyperplantarflexion of the interphalangeal joint of the same 
phalanges.  Radiographs of the left foot showed an 
intermetatarsal angle of 25 degrees and a hallux valgus angle of 
the first metatarsophalangeal joint of 45 degrees.  
Reconstructive surgery of the left foot followed for left hallux 
valgus, including a modified McBride's procedure, wedge osteotomy 
on the base of the first metatarsal, and resection of the second 
through fifth phalanges.  No significant postoperative 
complications followed, and he was discharged home on the tenth 
hospital day.  

Multiple VA examinations were undertaken in January 2003, with an 
aid and attendance/housebound evaluation showing that the distal 
lower extremities were limited by hammer toes and a recent 
amputation at the left first metatarsophalangeal joint.  Use of 
cane was then in evidence and the examiner found the Veteran able 
to walk 40 meters.  The hammer toe disorders were characterized 
as severe.  A VA foot examination showed that the Veteran was 
unable to flex or extend any of his toes of either foot due to 
his severe hammertoe deformity.  The right foe hammertoes were 
judged to be severe and there was immobility of all five toes on 
the right at the distal and proximal intraphalangeal joints.  
Hammertoes of the left second through fifth toes, less severe 
than on the right, were in evidence, with amputation of the left 
big toe.  In the opinion of the examiner, the Veteran was 
minimally limited in his mobility and activities of daily living 
except for pain in the left foot, secondary to his recent toe 
amputation.  His physical activity was restricted by prolonged 
standing or walking; sedentary work was judged to be feasible.  


The Board finds that the preponderance of the evidence is against 
the appellant's increased rating claims for bilateral hammertoes 
of the feet, for accrued benefits purposes.  The appellant 
essentially contends that the 30 percent ratings assigned for the 
Veteran's service-connected bilateral hammertoes prior to his 
death are inadequate.  Specifically, she avers that there was, in 
effect, loss of use of each foot as a result of service-connected 
bilateral hammertoes.  The competent medical evidence does not 
demonstrate that, prior to the Veteran's death, no effective 
function remained other than that which would be equally well 
served by an amputation stump.  The maximum evaluation available 
under DCs 5282 and 5284 already has been assigned or exceeded.  
Were the predominant disability involving the left foot that of 
amputation of the great toe entailing loss of the first 
metatarsal head, then a maximum 30 percent rating would be for 
assignment under DC 5171.  Without metatarsal involvement, only a 
10 percent rating would be assignable under DC 5171.  In the 
absence of a showing of pes planus or claw foot, or a grant of 
service connection that encompasses either pes planus or claw 
foot, there is no basis for the assignment of ratings in excess 
of the 30 percent ratings already in effect under alternate 
rating criteria.  See 38 C.F.R. § 4.71a, DCs 5276, 5278.  
Moreover, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca cannot support a higher rating for either foot in this 
case because the Court has held that there is no basis for a 
rating higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under these 
provisions. See VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Finally, in exceptional cases, where a schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service is authorized to 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to service-
connected disability.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321.  The Court has 
held that the determination of whether a claimant is entitled to 
an extraschedular rating is a three-step inquiry.  Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  The first step is to determine 
whether the evidence of record presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  If so, the 
second step is to determine whether the Veteran's exceptional 
disability picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, the 
third step is to refer the claim to the under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination of whether an extraschedular rating is 
warranted.

In this case, the Board finds that the Veteran's service-
connected foot disabilities prior to his death, though severe, 
clearly were accounted for under DCs 5282 and 5284.  Those DCs 
fully contemplated his level of disability prior to his death 
manifested by severe disablement involving each foot due to 
hammertoe deformities, including the amputation of a portion of 
the left great toe.  Consequently, the Board concludes that the 
disabilities in question do not present an exceptional disability 
picture warranting referral for consideration of extraschedular 
ratings.  

As the preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  

Entitlement to a disability rating greater than 30 percent for a 
hammertoe deformity involving all toes of the left foot, with 
amputation at the left first metatarsophalangeal joint, for 
accrued benefits purposes, is denied.  

Entitlement to a disability rating greater than 30 percent for a 
hammertoe deformity involving all toes of the right foot, for 
accrued benefits purposes, is denied.  


REMAND

In the context of her current appeal for accrued benefits, the 
appellant advances a claim of CUE in a rating decision of August 
1993 which established service connection for hypertension and 
left ventricular hypertrophy and denied service connection for 
hypertensive heart disease, a dilated left atrium, and thickened 
mitral valve leaflets.  In effect, the appellant argues that the 
scope of the grant of service connection was limited erroneously 
to hypertension and left ventricular hypertrophy.  She also 
argues that such error should be corrected with retroactive 
payment of VA compensation for all pertinent heart and 
cardiovascular disability of service origin.  In addition, the 
appellant contends that the expanded grant of service connection 
for heart or cardiovascular disability she seeks through her CUE 
claim will impact her claims for accrued benefits involving TDIU 
and SMC entitlement.  In effect, the appellant requests that 
action on the TDIU and SMC claims be deferred until the CUE 
matter is resolved.  

Inasmuch as the CUE question has not been developed or 
adjudicated by the RO or AMC to date, remand to permit further 
action as to that matter.  Because adjudication of the CUE claim 
may impact the appellant's claims of entitlement to TDIU and SMC, 
the Board finds that these claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding 
that two issues are inextricably intertwined when they are so 
closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered). 
Accordingly, adjudication of the appellant's TDIU and SMC claims, 
for accrued benefits purposes, is deferred pending adjudication 
of the CUE claim.

Accordingly, this appeal is REMANDED for the following actions:

1.  Determine whether the RO's rating 
decision of August 1993 is subject to 
finality.  If so, then the RO/AMC should 
develop the appellant's CUE claim in the 
August 1993 rating decision as appropriate.  
Then, the RO/AMC should adjudicate this 
claim.

2.  Thereafter, and depending on the 
outcome of the CUE claim, readjudicate the 
issues of entitlement to TDIU and SMC, for 
accrued benefits purposes.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


